Conviction is for the manufacture of intoxicating liquor with punishment assessed at one year in the penitentiary.
The evidence unquestionably supports the verdict and we find it unnecessary to set it out there.
The motion for new trial was overruled on July 7th, and eighty days from that date given in which to file statement of facts and bills of exception. The eighty days expired on the 25th day of September. On October 3d application was made and granted, allowing fifteen days additional time in which to file bills of exception and statement of facts. Three bills appear in the record, all bearing file mark of date October 3d. None of them can be considered. A bill of exception filed after the original time allowed by the court, no order of extension having been made within the original time allowed, is filed too late. Palmer v. State, 92 Tex.Crim. Rep., 245, S.W., 238; Griffin v. State, 59 Tex.Crim. Rep.; Fuston v. State, 94 Tex. Crim. 467,251 S.W. 1076.
We had examined the bills of exception before observing that the State's brief called attention to the fact that they had been filed too late, and even if they could be considered we are of opinion no error is presented in any of them.
The judgment is affirmed.
Affirmed. *Page 177